Ruffin, Presiding Judge,
concurring in part and dissenting in part.
I agree with the majority that Glisson has established that she is disabled. Accordingly, she is entitled to temporary total disability (TTD) benefits and the State Board of Workers’ Compensation and superior court erred in concluding otherwise. Unlike the majority, however, I believe that the employer should be able to take credit for the salary Glisson was paid. Thus, I also dissent in part.
I do agree that the threshold issue is Glisson’s entitlement to workers’ compensation income benefits. Pursuant to OCGA §§ 34-9-261 and 34-9-262, an employee is entitled to payment of such benefits while there exists a “disability to work resulting from .. . injury.” As noted by the dissent, “disability’ for Workers’ Compensation purposes connotes an economic injury.3 Because Glisson used sick and *696personal leave and was thus paid, the dissent essentially concludes that she was not economically injured. I disagree.
Personal leave and sick leave are benefits of employment that are of economic value to employees.4 Since a disabled employee likely would receive more money by using sick leave or vacation pay to compensate for time away from work, an employee should retain the option of utilizing such leave in lieu of receiving workers’ compensation benefits.5 However, an employee who is required to forego such benefits in lieu of receiving workers’ compensation benefits sustains an economic injury.6 For example, if Glisson must miss work due to illness or injury unrelated to her employment, her economic ability to weather the storm is compromised because she used personal leave when she was entitled to receive workers’ compensation income benefits.7 Accordingly — whether it is by virtue of her work injury or her use of personal leave in lieu of workers’ compensation benefits — Glisson has sustained an economic injury and is entitled to TTD benefits.
Nonetheless, I do not believe that she is entitled to TTD benefits in addition to the salary she has been paid pursuant to her personal leave benefits. As this Court recently reiterated, “[t]he Workers’ Compensation Act is to be liberally construed to protect both employees and employers. And we are to interpret the Act, if its language will permit, so as not to deny its benefits to either employee or employers.”8
Here, I believe the majority interprets the Act in such a way as to deprive the employer of its benefits. It does so by focusing solely on whether Glisson’s continued receipt of wages through personal and sick leave constitutes a “wage continuation plan” under OCGA § 34-9-243 (b). However, I believe the employer is entitled to a credit under subsection (a), which provides, in pertinent part, that “[t]he payment by the employer ... to the employee ... of any benefit when not due or of salary or wages . . . during the employee’s disability shall be *697credited against any payments of weekly benefits due.” Glisson clearly was paid her regular salary for days that she missed as a result of her work injury.9
The cases the majority cites to support its position that the employer is not entitled to a credit under subsection (a) do nothing to dissuade me. Neither Caldwell v. Perry10 nor Horizon Indus. v. Carter11 involves a situation in which an employee received their regular salary while claiming entitlement to workers’ compensation benefits. Thus, the cases are simply inapposite. Moreover, I disagree that the employer failed to meet its burden of proof. Since Glisson was claiming entitlement to benefits, she bore the burden of proving the amount of benefits to which she was entitled.12 Although the employer bears the burden of establishing the amount of the credit,13 this amount is not in dispute. As Glisson admittedly received her salary the entire time she missed work, the employer is entitled to a credit in an amount equal to her salary.
Finally, I note that the Workers’ Compensation Act authorizes the State Board to “make rules, not inconsistent with this chapter, for carrying out this chapter.”14 One such rule provides that “[a] n injured employee who receives regular wages during disability shall not be entitled to weekly benefits for the same period.”15 In other words, an employee must elect to receive either weekly benefits or regular wages, but not both. Such rule makes intuitive sense, as the humanitarian purpose of the Act is not served by penalizing employers by requiring them to pay twice and by providing unintended windfalls to workers.16

 See Ga. Pacific Corp. v. Wilson, 225 Ga. App. 663, 666 (3) (484 SE2d 699) (1997); City of *696Atlanta v. Gentry, 184 Ga. App. 8, 9 (360 SE2d 611) (1987).


 Cf. Ellison v. DeKalb County, 236 Ga. App. 185, 186 (1) (511 SE2d 284) (1999) (recognizing that vacation pay and severance pay constitute compensation).


 See OCGA§ 34-9-261 (for April 2000 injury, TTD benefits are capped at $350); State of Ga. v. Graul, 181 Ga. App. 573, 574 (353 SE2d 70) (1987) (physical precedent only).


 According to Glisson, she was unaware that she was entitled to workers’ compensation income benefits. Thus, she could not have elected to receive such benefits in lieu of her salary.


 But see State of Ga. v. Head, 163 Ga. App. 842, 843-844 (1) (296 SE2d 157) (1982) (employee not entitled to workers’ compensation benefits where State Personnel Board Rules and Regulations require employee to exhaust sick and annual leave before receiving such benefits).


 (Punctuation and footnote omitted.) Gulf States Underwriters &c. v. Bennett, 260 Ga. App. 699, 702 (2) (580 SE2d 550) (2003).


 Although the majority contends that “personal leave time” constitutes something other than wages, I find this contention unpersuasive. While on leave, Glisson received her regular salary, and she conceded as much during the hearing before the administrative law judge.


 179 Ga. App. 682 (347 SE2d 286) (1986).


 188 Ga. App. 194 (372 SE2d 301) (1988).


 See Dan Vaden Chevrolet v. Mann, 234 Ga. App. 500, 501 (1) (506 SE2d 653) (1998). Indeed, Glisson’s testimony as to the time she missed as a result of her work injury was equivocal, and the ALJ was unable to state with clarity the amount of TTD benefits she was owed. On appeal, Glisson contends she missed 52.75 days.


 See Horizon Indus., supra.


 OCGA § 34-9-60 (a).


 State Board of Workers’ Compensation Rule 220 (c).


 See Wet Walls, Inc. v. Ledezma, 266 Ga. App. 685, 689-690 (5) (598 SE2d 60) (2004).